This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GLADYS CORLISS,

 3          Plaintiff-Appellant,

 4 v.                                                            No. 32,368

 5 LARRY BOND,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 Albert Mitchell, District Judge

 9 Gladys L. Corliss
10 Tucumcari, NM

11 Pro Se Appellant

12 Larry Bond
13 Tucumcari, NM

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 FRY, Judge.

17          Plaintiff-Appellant Gladys Corliss (Plaintiff) appeals from the district court’s

18 resolution of the underlying civil proceedings. We issued a notice of proposed

19 summary disposition proposing to affirm in most respects, but to reverse as to the
 1 scope of the order prohibiting Plaintiff from filing unsupervised pleadings. Plaintiff

 2 has filed a memorandum in opposition. After due consideration, we remain

 3 unpersuaded.

 4        We previously set forth our analysis relative to the merits of the various issues

 5 suggested by the docketing statement. In the lengthy memorandum in opposition, we

 6 understand Plaintiff to continue to raise the same assertions of error. However, we

 7 discern nothing new in the memorandum in opposition in the way of persuasive

 8 authority or argument. We therefore adhere to our prior assessment with respect to

 9 all issues.

10        The only new matter raised in the memorandum in opposition involves

11 Plaintiff’s inclusion of one or more Court of Appeals judges within the scope of her

12 attacks on the integrity of all other judges who have had any involvement with this

13 case. To the extent that these unsupported assertions are suggested as any basis for

14 relief, we reject Plaintiff’s argument.

15        Accordingly, for the reasons previously stated, we reverse with respect to the

16 scope of the order prohibiting Plaintiff from future unsupervised filings in the district

17 courts of this State, and remand for appropriate modification. See State v. Ngo, 2001-

18 NMCA-041, ¶ 25, 130 N.M. 515, 27 P.3d 1002. In all other respects, the district court

19 is affirmed.


                                               2
1     IT IS SO ORDERED.


2
3                            CYNTHIA A. FRY, Judge

4 WE CONCUR:


5
6 MICHAEL D. BUSTAMANTE, Judge



7
8 JONATHAN B. SUTIN, Judge




                                 3